Title: From James Madison to Richard O’Brien, 21 May 1801
From: Madison, James
To: O’Brien, Richard


SirDepartment of State Washington May 21st. 1801
The proofs which have been given by the Bashaw of Tripoli, of hostile designs against the United States, have, as you will learn from Commodore Dale, determined the President to send into the Mediterranean a Squadron of three frigates and a sloop of war, under the command of that officer. Should war have been declared or hostilities commenced this force will be immediately employed in the defence and protection of our commerce against the piracies of that Regency. It is hoped that the contagion will not have spread either to Tunis or Algiers; but should one or both of them have followed the perfidious example, their Corsairs will be equally repelled and punished.

The policy of exhibiting a naval force on the Coast of Barbary has long been urged by yourself and the other Consuls. The present moment is peculiarly favorable for the experiment, not only as it is a provision against an immediate danger, but as we are now at peace and amity with all the rest of the world, and as the force employed would if at home be at nearly the same expense, with less advantage to our Mariners. The President has therefore every reason to expect the utmost exertions of your prudence and your address in giving the measure an impression most advantageous to the Character and interests of the United States. In effecting this object, the means must be left in a great degree to your knowledge of the local and other circumstances, which cannot be understood at this distance. You will of course take due pains to satisfy the Dey that the United States are desirous of maintaining peace with all nations who are willing to live in peace, that they have given abundant evidence of their disposition to cultivate the friendship of the Barbary Regencies, and of himself in particular; that they expect from his good faith an efficacious interposition, according to our Treaty with him, for guarantying the Treaty with the Bashaw of Tripoli; and that if the flag of the United States should be engaged in war, it will be a war of defence and necessity, not of option or provocation. You will also give every friendly explanation and assurance on this occasion, which may be requisite for the Consuls and Agents of other powers residing at Algiers.
The United States, it appears, will before you receive this be three years in arrear to the Dey. Towards making up the deficiency the “George Washington” is under active preparation to carry Timber and other stores for at least one annuity. Commodore Dale is charged with thirty thousand dollars which the President hopes the Dey may have been induced to accept as a commutation for the Stores due for another. He has also in charge four hundred yards of Cloth and thirty pieces of linen for the biennial present. Should you not have prevailed on the Dey, and should find it still impossible to prevail on him, to accept the thirty thousand dollars in lieu of the stores, without the application of 4. 5. or 6000 dollars, you will be supplied with that sum: and the sum of thirty thousand dollars will then be made up out of other monies in the Commodore’s hands. Should there be no possibility of inducing the Dey to the measure, even with this aid, the whole sum of 30,000 Dollars is to be retained by the Commodore. The balance for the remaining or third year will be sent as soon as it can be done, either in stores or money as may be agreed. You are already aware how much both the conveniency and interest of the United States will be promoted by substituting money for stores, rating the latter at 30,000 Dollars, as a permanent regulation, and will take due pains to bring about such a change. You may find it perhaps an argument of some weight with the Dey for preferring money to stores, that the former can always be remitted with more punctuality; and that in times of war such of the latter as are held to be contraband by the European law of Nations, may be exposed to captures by which he must be affected as well as the United States. In case you should succeed in the pecuniary Commutation proposed, it will be proper in defining the sum of thirty thousand dollars, to refer to some standard of weight and fineness in the metal, that will secure the United States against arbitrary regulations of the Dey, and quiet his jealousy, if he should have any, of imposition on the part of the United States. The Spanish dollars now in circulation may, for example, answer this purpose.
The pretensions set up against the United States in the case of the ship Fortune, for indemnification to the owners of the merchandize, with which she was laden, shews the disadvantage of employing our vessels in the freight of Algerine property. You will therefore, as far as you can, discourage that branch of trade; and as far as it cannot be done, will take care to repress all expectation or Claim whatsoever, to throw on the United States the losses by capture under their flag.
With respect to the powder makers desired by the Dey you will give him to understand that none can be found who are willing to go to Algiers, and that under the Constitution and laws of this Country they cannot be compelled to go.
The President has not been inattentive to your wish to be relieved from your present station, and hopes eer long to fix on a successor. He expects, however, that you will not be impatient under a little delay, considering the importance of the present crisis, and the inconvenience that might happen from a sudden change, or from your removal before a Successor could be on the ground.
One subject of equal importance and delicacy still remains. The sending to Constantinople, the national ship of war, the George Washington, by force, under the Algerine flag, and for such a purpose, has deeply affected the sensibility not only of the President, but of the people of the United States. Whatever temporary effects it may have had favorable to our interests, the indignity is of so serious a nature, that it is not impossible, that it may be deemed necessary, on a fit occasion, to revive the subject. Viewing it in this light, the President wishes that nothing may be said or done by you, that may unnecessarily preclude the competent authority from animadverting on that transaction in any way that a vindication of the national honor may be thought to prescribe.
Your letters of the 20. 22 November 23. 25 December, 2. 5. 7. 27 January and 7 Feby have been received, since those acknowledged by the Grand Turk, which sailed for Tunis with the third cargo of Regalia about the latter end of March last.

I conclude with enjoining on you the most cordial and respectful communications with Commodore Dale, and the ready assistance of him with all such useful information and other good offices as it may be in your power to render; and with offering you my sincere wishes for your success in all your measures for advancing the welfare of our Country. I am, very respectfully, Sir, &c. &c.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1).



   
   The Algerine-owned vessel Fortune carried American captives released by the dey of Algiers to Marseilles in the summer of 1796. After the ransomed Americans were landed, the Fortune went to sea flying the American colors and was captured by a British ship. The Fortune’s owners set the loss at $40,000 and demanded reimbursement from the U.S., contending “that the flag of any nation at peace with Algiers protected the Algerine vessel and cargo over which it flew” (Irwin, Diplomatic Relations with the Barbary Powers, p. 74).


